          Case 2:19-cv-03305-CMR Document 8 Filed 09/30/19 Page 1 of 2



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF PENNSYLVANIA

MALIBU MEDIA, LLC,                              )
                                                )
               Plaintiff,                       )    Civil Case No. 2:19-cv-03305-CMR
                                                )
v.                                              )
                                                )
JOHN DOE subscriber assigned IP                 )
Address 100.19.139.254,                         )
                                                )
               Defendant.                       )
                                                )

                   PLAINTIFF’S STATEMENT OF NON-OPPOSITION

       TO ALL PARTIES HEREIN, THEIR ATTORNEYS OF RECORD, AND THE CLERK

OF THE ABOVE ENTITLED COURT:

       PLEASE TAKE NOTICE that the Plaintiff has received and reviewed Defendant’s

Motion to Quash Subpoena or Alternatively for Protective Order [DE 7]. Plaintiff does not

oppose Defendant’s Motion with respect to the Protective Order. Plaintiff will file its Opposition

to the Motion to Quash separately.

       Dated: September 30, 2019.


                                                     Respectfully submitted,

                                                     FIORE & BARBER, LLC

                                               By:    /s/ Christopher P. Fiore
                                                     Christopher P. Fiore, Esquire
                                                     418 Main Street, Suite 100
                                                     Harleysville, PA 19438
                                                     Tel: (215) 256-0205
                                                     Fax: (215) 256-9205
                                                     Email: cfiore@fiorebarber.com
                                                     PA Attorney ID: 83018
                                                     ATTORNEYS FOR PLAINTIFF



                                                1
          Case 2:19-cv-03305-CMR Document 8 Filed 09/30/19 Page 2 of 2




                               CERTIFICATE OF SERVICE
       I hereby certify that on September 30, 2019, I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of
record and interested parties through this system.

                                                    By:   /s/ Christopher P. Fiore




                                               2
